Case 0:19-cv-60597-DPG Document 79 Entered on FLSD Docket 06/11/2019 Page 1 of 2



                             UNITED STATES DISTRICT COURT
                             SOUTHERN DISTRICT OF FLORIDA

                                 CASE NO. 19-CIV-60597-RAR

  ROBERT HOSSFELD, individually
  and on behalf of others similarly situated,

         Plaintiff,

  v.

  AMERICAN FINANCIAL SECURITY
  LIFE INSURANCE COMPANY, FEDERAL
  INSURANCE COMPANY, HEALTH
  INSURANCE INNOVATIONS, INC.,
  SUPREME HEALTH GROUP INC.,
  BLAKE FISHMAN, MED-SENSE
  GAURANTEED ASSOCIATION,
  NATIONAL CONGRESS OF EMPLOYERS
  INC., NATIONALBENEFIT BUILDERS INC.,
  HEALTH ADVISORS OF AMERICA INC.,
  MICHAEL SMITH and ZACHARY COX,

        Defendants.
  _______________________________________/

                                 ORDER DENYING MOTIONS
         THIS CAUSE comes before the Court upon Defendants’ Joint Motion to Dismiss [ECF

  No. 57] and Joint Motion to Stay [ECF No. 17], filed on May 1, 2019 and May 17, 2019,

  respectively. The Motion to Dismiss seeks dismissal of the Complaint filed on March 6, 2019

  [ECF No. 1], and the Motion to Stay seeks a protective order staying all discovery pending the

  resolution of Defendants’ Motion to Dismiss. However, after receiving the consent of all

  Defendants, Plaintiff filed an Amended Complaint on June 5, 2019 [ECF No. 77]. The filing of

  an amended complaint renders moot the parties’ previous pleadings. See Meterlogic, Inc. v. Copier

  Solutions, Inc., 185 F. Supp. 2d 1292, 1297 (S.D. Fla. 2002) (noting the filing of an amended
Case 0:19-cv-60597-DPG Document 79 Entered on FLSD Docket 06/11/2019 Page 2 of 2



  complaint “rendered moot the parties’ previous pleadings and the defendants’ summary judgment

  and Daubert motions”). Accordingly, it is

         ORDERED AND ADJUDGED as follows:

         (1) Defendants’ Joint Motion to Dismiss [ECF No. 57] is DENIED as moot.

         (2) Defendants’ Joint Motion to Stay [ECF No. 66] is DENIED as moot.

         DONE AND ORDERED in Fort Lauderdale, Florida this 11th day of June, 2019.




                                                        _________________________________
                                                        RODOLFO RUIZ
                                                        UNITED STATES DISTRICT JUDGE




                                              Page 2 of 2
